HICKMAN, Commissioner.
We had a mistaken view of the record when w'e granted the writ in this case. A careful consideration thereof, after submission, in connection with the application and briefs, has led us to the conclusion that the opinion of the Court of Civil Appeals, reported in 117 S.W.2d 473, is correct, and should be permitted to stand. It is accordingly approved. Any further writing on the case could hardly be justified.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court.